Title: To Thomas Jefferson from Benjamin Rush, 4 February 1797
From: Rush, Benjamin
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia 4th Feby: 1797.
                    
                    Your Communication upon the Subject of the large Claws, and bones of the Lyon kind Animal, will arrive time en’o to have a place in the Volume of the transactions of the philosophical Society which is now in the press. I have Often been struck with the Analogy of things in the natural, moral and political world. The Animals whose stupendous remains we now and then pick up in our Country, were Once probably the tyrants of our forests, and have perhaps been extirpated by a Confederacy, and insurrection of beasts of less force indivudually than themselves. In like manner, may We not hope that kings will be extirpated from the face of the earth by a general insurrection of the reason and Virtue of man, and that the exhibition of crowns, Sceptres and maces, like the claws and bones of extinct Animals, shall be necessary to prove to posterity, that such canibals ever existed upon our globe?
                    Your Philadelphia friends will rejoice in taking you by the hand After the 3rd: of March. Dr. Priestley who will be in town at that time, longs for the pleasure of your Acquaintance. You will be Charmed with his extensive information, and amiable Simplicity of manners. I will give you a Specimen of his republicanism. “The time (said he to me) will I hope one day come, when laws shall govern so completely, that a man shall be a month in America without knowing who is President of the United States.”
                    I am now preparing a paper for our Society in which I have Attempted to prove, that the black Color (as it is called) of the Negroes is the effect of a disease in the Skin of the Leprous kind. The inferences from it will be in favor of treating them with humanity, and justice, and of keeping up the existing prejudices against matrimonial connextions with them. Adieu. From Dr Sir your Sincere, and Affectionate friend
                    
                        Benjn: Rush
                    
                